DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1 and 8: The claims are recite a limitation, “i.e. a second process configured to infer labels from the actual data”. However, it is not clear what the “infer labels”  refer too. The term “infer labels” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claims are considered to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-14: Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites a system/ method based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations of claims 1 and 8  ” executing a first process configured to generate sample data from actual data and noise that is trained against a first loss function in comparison to the actual data; executing a second process configured to infer labels from the actual data that is trained against a second loss function in comparison to actual labels; executing a third process configured to generate labels for the generated sample data using a same network as the second process that is trained against a third loss function in comparison to the actual data and the actual labels; and generating the predictive maintenance model derived from a convergence of the first process, the second process, and the third process.”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result as training a predictive maintenance model or generating the predictive maintenance model including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2. The recitation of the processor, memory device to a user represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.      
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved (e.g. network industries).) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 2-7 and 9-14 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Forgeat et al. (US 2022/0076066) disclose Generative Adversarial Networks (GANs) are a sort of machine learning that uses a generative model. Generative models are models trained on a training data set obtained from samples of an original data set. The generative model then learns a probability distribution of the sampled data (the model can output example samples, probability density distribution, or both). The generative model then produces synthetic samples that have a similar probability distribution to the original data set. Typically, GANs consist of two or more neural networks trained with loss functions optimized against each other in a zero-sum game.
b) Kearney et al. (US 2020/0405242) disclose he machine learning model 610 trains on un-paired images, a conventional L1 loss may be inadequate because the source and target domains are not spatially aligned. To promote spatial congruence between the source input image 604 and synthetic target image 622, the illustrated reverse GAN network (generator 618 and discriminator 620) may be used in combination with the illustrated forward GAN network (generator 612 and discriminator 614). Spatial congruence is therefore encouraged by evaluating L1 loss (loss function LF3) at Step 5 and evaluating L1 loss (loss function LF6) at Step 9.
c) Kruus et al. (US 2020/0250304) disclose be implemented as a parameterized discriminator between natural and unnatural images, and fulfills a similar function as typical in generative adversarial networks (GANs).
d) Visentini et al. (US 11,010,637) disclose  obtaining edge trained models from the plurality of edge devices, each edge trained model being trained independently with data from private data of each edge, training the generator model and discriminator model by employing the edge trained models and an unlabeled set of data by employing a generative adversarial training procedure, generating data samples by the trained generator model, training the federated classifier with the data samples from the generator model, and deploying the trained model back to the plurality of edge devices.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864